JOHNSON, Judge,
concurring and dissenting.
I join completely so much of my distinguished colleague’s Opinion as sets forth the standard of review in dependency cases, carefully reviews the record, and concludes that Judge Kenneth Seamans’ adjudication of dependency was supported by clear and convincing evidence. I also join in that portion of my colleague’s Opinion that finds no merit in the parents’ contention that there was no evidence presented of the clear necessity of removing the minor child from the home.
F.M. and L.M., the parents of S.M., the child found to be dependent, also seek to argue on this appeal that the representation they received “was so inadequate and lacking that it undermined the truth-determining process [to the extent] that no reliable adjudication or disposition of a dependent child could have taken place.” Brief for Appellants, pages 4, 7-13. In response, Judge Beck would attempt to establish a standard to be applied in evaluating claims of ineffectiveness of counsel in dependency proceedings. For several reasons, I must respectfully dissent from such an undertaking.
In the Matter of J.P., 393 Pa.Super. 1, 573 A.2d 1057 (1990), was decided March 27, 1990. At that time, I dissented from what appeared to be my colleagues’ belief that ineffective assistance of counsel was a concept that could be transplanted into a civil dependency proceeding and their implicit assertion that the effectiveness of the representation of a parent is an appropriate ground upon which to review the action of our trial courts in dependency cases under the Juvenile Act and the Child Protective Services Law.
It remains unclear to this writer whether this Court has, indeed, put to rest the initial threshold question presented in Matter of J.P., namely, whether ineffectiveness of counsel is an available issue for appellate review in a dependency case. In that case, this question was summarily disposed of in the lead opinion with the following:
The first part of that question may be quickly and summarily answered yes; ineffectiveness may be alleged as a basis for appellate review. The Juvenile Act, 42 Pa.C.S.A. § 6337. Right to counsel, provides that a party is entitled *372to representation by legal counsel at all stages of any proceeding under the Act, and if indigent, the right to have the court provide counsel for him.
Matter of J.P. at 8, 573 A.2d at 1061 (boldness in original). That lead opinion was joined by two judges. In a concurring and dissenting opinion joined by two other judges, Judge Montemuro accepted the short assertion on cognizability found in the lead opinion. Id., 393 Pa.Superior Ct. at 22, 573 A.2d at 1068, disagreeing only on the reasoning as to the suggested procedure for preserving and raising the claim. At least six of the nine judges on the court en banc viewed the right to be statutory in nature. Even Judge Beck, in her concurring opinion, seemingly adopted the conclusion that the right is statutory, declaring that any interpretation of the Juvenile Act that would permit the appointment of ineffective counsel would render the statutory right worthless and would subvert the intent of the legislature. Id., 393 Pa.Superior Ct. at 30-31, 573 A.2d at 1072.
The only case in our Supreme Court that has found a statutory right to the effective assistance of counsel is In Re Hutchinson, 500 Pa. 152, 454 A.2d 1008 (1982), affirming 279 Pa.Super. 401, 421 A.2d 261 (1980). There, the court was required to balance the competing interests of the Commonwealth and of the individual in the civil commitment context. The Hutchinson court recognized that involuntary civil commitment of mentally ill persons constitutes deprivation of liberty and may be accomplished only in accordance with due process protections. Id., 500 Pa. at 156, 454 A.2d at 1010, citing Appeal of Niccoli, 472 Pa. 389, 395 n. 4, 372 A.2d 749, 752 n. 4 (1977).
Matter of J.P. has been cited but once since March 1990, and then for the limited proposition that an issue of the propriety of an adjudication of dependency may be reviewed on the basis of ineffective counsel, even where the initial dependency finding was not followed by either a request for a ten-day hearing or reconsideration. In Re A.S., 406 Pa.Super. 466, 471, 594 A.2d 714, 716 (1991).
Our legislature has not yet elevated the statutory right to counsel found in the Juvenile Act, 42 Pa.C.S. § 6337, to one of *373constitutional dimension. Moreover, I continue to seek, without finding, a clear and solid path through our cases to permit such an elevation. See Matter of J.P., 393 Pa.Super at 39, 573 A.2d at 1073-76, (Johnson, J., dissenting). I would therefore decline to participate in any attempt to fashion a procedure to implement the pronouncement made in Matter of J.P. concerning a parental right to use the ineffectiveness of counsel notion to secure additional review of our trial courts’ performance in dependency proceedings.
Another independent reason exists, I believe, for refraining at this time from trying to establish a precedential standard for evaluation. The appeal in Matter of J.P. was specially scheduled before our en banc court to consider whether ineffectiveness of counsel is an available issue for appellate review in a dependency case and, if so, how and when may that issue be raised in the context of a dependency proceeding. Matter of J.P. at 8, 573 A.2d at 1061, Tamilia, J., lead opinion. While seven members of the court agreed, without extensive analysis, that a statutory right to effective assistance did exist, there was nothing approaching a consensus as to how and when the issue might be raised.
Writing in the lead opinion, which was joined by Judges Brosky and Popovich, Judge Tamilia advocated a review standard which coupled the eligibility standard for post conviction relief in a criminal proceeding, 42 Pa.C.S. § 9543(a)(2)(ii), with a fundamental fairness doctrine, in order to:
achieve, with the traditional broad scope of review in dependency cases, an effective and expeditious determination of ineffectiveness of counsel issues, without violating the underlying tenants of the juvenile proceeding.
Matter of J.P. at 18, 573 A.2d at 1066 (Tamilia, J.). The eligibility standard derived from the Post Conviction Relief Act would require that counsel seeking to establish ineffective assistance of counsel “must plead and prove that counsel’s stewardship ‘so undermined the truth-determining process that no reliable adjudication’ or disposition of a dependent child could have taken place.” Id
*374Contrasting that approach, Judge Montemuro, writing on behalf of himself and Judges Rowley and Cavanaugh, concluded that the same ineffectiveness standard as has been traditionally employed in review of adult criminal matters should be applied in a child dependency proceeding. Matter of J.P. at 28, 573 A.2d at 1071 (Montemuro, J., dissenting).
My eminent colleague, Judge Beck, -writing just for herself in Matter of J.P., declared that she “would ... adopt the heightened standard that [she had] previously argued should apply to claims of ineffectiveness of parents’ counsel in parental termination proceedings.” Id., 393 Pa.Superior Ct. at 32, 573 A.2d at 1073 (Beck, J., dissenting).
None of the three suggested standards proposed in three separate opinions in Matter of J.P. was adopted by even a majority of that en banc panel. On this appeal, my colleague would urge the adoption of the standard which had been advanced by only one member of our court on the Matter of J.P. panel and opposed, at least implicitly, by at least six commissioned judges on the same panel. I am unaware of any case law which would expressly prohibit this three-judge panel from declaring a position not in conflict with a stated position of this court or our Supreme Court. Nevertheless, I am reluctant to believe that the responsibility which nine of us left undischarged at the time of filing Matter of J.P. is best fulfilled by three of us now adopting a minority viewpoint on behalf of the entire court.
I continue to believe, as I stated in Matter of J.P., 393 Pa.Super. at 33, 573 A.2d at 1076, that the concept of ineffective assistance of parents’ counsel has no place in a civil dependency proceeding where the needs of the child are paramount. Our court has, thus far, been unable to express a view of a majority of our court on the standard(s) to be applied in effectuating a policy of ineffective assistance of counsel claims for parents of children subject to dependency adjudications. For the reasons set forth above, I must respectfully dissent from that portion of my distinguished colleague’s Opinion as would establish a “heightened standard” *375for application in dependency proceedings involving alleged ineffectiveness of parents’ counsel.